Title: [Diary entry: 31 July 1781]
From: Washington, George
To: 

31st. Governor Trumbull informed me, that in order to facilitate the Collection of a Specie Tax for the purpose of sending Money to the Troops of the Connecticut line Gentlemen were sent to the different Towns of the State to try by personal influence & exertion to hasten it to the Army and that he & some of his Council had removed to Hartford to forward on the Recrts. for the Continental Regiments and the Militia and in a word to promote the operations of the Campaign as much as in them lay.